Case 1:17-cv-00117-DWM Document 98 Filed 01/04/21 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION

FARM CREDIT SERVICES OF CV-17-00117-BLG-DWM
NORTH DAKOTA PCA,

Plaintiff and Counter-Defendant,

CONSENT JUDGMENT AND

V. DECREE OF FORECLOSURE
A & C SOARING EAGLE
TRUCKING, INC., and CLINTON R.
MULLIN, JR.

Defendants and Counter-
Plaintiffs.

 

 

A Stipulation and Request to Vacate Trial Date and Consent to Entry of
Judgment having been filed with this Court on December 28, 2020, by the parties,
acting through their counsel of record, that judgment should be entered in the form
described herein, and good cause appearing, (Doc. 97),

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

1. | Judgment is entered in favor of Farm Credit Services of North Dakota
PCA (“FCS”) and against A&C Soaring Eagle, Inc. (“A&C”) on Promissory Note
No. ******4400 (“Note A”) in the full sum of $1,361,575.14 together with interest
on the principal portion thereof ($1,125,000.00) at the fixed rate of 6.60% per annum

from November 20, 2020 until paid.
Case 1:17-cv-00117-DWM Document 98 Filed 01/04/21 Page 2 of 4

2. Judgment is entered in favor of FCS and against A&C on Promissory
Note No. ******1600 (“Note B”) in the full sum of $299,506.22 together with
interest on the principal portion thereof ($248,717.96) at the Note B’s variable rate
(currently 6.75% per annum) from November 20, 2020 until paid.

3. Judgment is entered in favor of FCS and against Clinton R. Mullin, Jr.
(“Mr. Mullin”) on Promissory Note No. ******0200 (“Note C”) in the full sum of
$128,047.18 together with interest on the principal portion thereof ($110,720.90) at
Note C’s variable rate (currently 4.00% per annum) from November 20, 2020 until
paid.

4. Judgment is entered in favor of FCS and against Mr. Mullin on
Promissory Note No. ******6500 (“Note D”) in the full sum of $793,426.74
together with interest on the principal portion thereof ($678,000.00) at the fixed rate
of 4.60% per annum from November 20, 2020 until paid.

5. As guarantor of all indebtedness of Note A and Note B, judgment is
hereby entered in favor of FCS and against Mr. Mullin for the full amounts owing
on Note A and Note B, including interest thereon, each as set forth in paragraphs 1
and 2, above.

6. As guarantor of all indebtedness of Note C and Note D, judgment is

hereby entered in favor of FCS and against A&C for the full amounts owing on Note
Case 1:17-cv-00117-DWM Document 98 Filed 01/04/21 Page 3 of 4

C and Note D, including interest thereon, each as set forth in paragraphs 3 and 4,
above.

7. All sums due and owing to FCS on Note A, Note B, Note C and Note
D, and the guaranties of Mr. Mullin and A&C thereof, are secured by a lien and
security interest against all of A&C and Mr. Mullin’s equipment, certain motor
vehicles bearing FCS title liens, fixtures, crops, general intangibles, accounts,
inventory, and agricultural chemicals and supplies, all as more particularly described
in those Security Agreements dated February 12, 2013, April 17, 2013, January 16,
2014, October 2, 2014, and January 20, 2016 attached as Exhibits to the Foreclosure
Complaint (Doc. 1) (the “Security Agreements”).

8. FCS is granted a judgment of foreclosure against the personal property
described in the Security Agreements and that personal property shall be sold by
decree and according to the law and practice of the Courts and laws of the State of
Montana governing execution sales and directing applications of proceeds of such
sale be applied to the amounts due FCS under this judgment, and FCS shall be
entitled to a writ of assistance in furtherance of this process upon application to the
clerk of district court.

9. In the event the proceeds of the sale of personal property described in

the Security Agreements are insufficient to pay the amount due FCS under this
Case 1:17-cv-00117-DWM Document 98 Filed 01/04/21 Page 4 of 4

judgment, A&C and Mr. Mullin shall be jointly and severally liable for the
deficiency.

10. All counterclaims of Mr. Mullin and A&C are hereby dismissed with
prejudice.

11. The trial date and all other pretrial deadlines are hereby vacated and
enforcement of this judgment is stayed until May 30, 2021. If by that date
Defendants have paid FCS the sum of $2,100,000.00, FCS shall promptly file a full
satisfaction of this judgment. If for any reason the full $2,100,000.00 has not been
received by FCS by May 30, 2021, then the stay of enforcement of this judgment
shall automatically expire and FCS shall be entitled to pursue its remedies for
enforcement of the full amount due under this judgment.

This Court shall retain jurisdiction over this action to enter any further orders

that may be necessary.

yh
Dated this day of January, 2021.

OM ~
Donald W. Molloy, District Judge
United States District Court

LS
